Name: Commission Regulation (EC) No 1372/2004 of 29 July 2004 determining the extent to which applications lodged in July 2004 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  EU finance;  foodstuff
 Date Published: nan

 30.7.2004 EN Official Journal of the European Union L 254/15 COMMISSION REGULATION (EC) No 1372/2004 of 29 July 2004 determining the extent to which applications lodged in July 2004 for import rights in respect of frozen beef intended for processing may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1206/2004 of 29 June 2004 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2004 to 30 June 2005) (2), and in particular Article 5(4) thereof, Whereas: (1) Article 3(1) of Regulation (EC) No 1206/2004 fixes the quantities of frozen beef intended for processing which may be imported under special terms in the period from 1 July 2004 to 30 June 2005. (2) Article 5(4) of Regulation (EC) No 1206/2004 lays down that the quantities applied for may be reduced. The applications lodged relate to total quantities which exceed the quantities available. Under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Every application for import rights lodged in accordance with Regulation (EC) No 1206/2004 for the period 1 July 2004 to 30 June 2005 shall be granted to the following extent, expressed as bone-in beef: a) 8,41733 % of the quantity requested for beef imports intended for the manufacture of preserves as defined by Article 3(1)(a) of Regulation (EC) No 1206/2004, b) 46,21032 % of the quantity requested for beef imports intended for the manufacture of products as defined by Article 3(1)(b) of Regulation (EC) No 1206/2004. Article 2 This Regulation shall enter into force on 30 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 230, 30.6.2004, p. 42.